DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. 
Information Disclosure Statement
The information disclosure statements (IDS) submitted on 04/27/2021, 10/06/2021 and 10/14/2021 are acknowledged by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-7 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
    Claim 1 recites, in line 3. “an aerosol generation source” and in line 11 recites  “two of the aerosol generation source “.  It is unclear whether a single aerosol generation source or plurality (at least two) aerosol generation claimed. For examination purpose it is considered as a single aerosol generation  source. Appropriate correction is required. 
    Claim 6 recites, in lines 2-3. “an aerosol generation source” and in line 11 recites  “two of the aerosol generation source “.  It is unclear whether a single aerosol generation source or plurality (at least two) aerosol generation claimed. For examination purpose it is considered as a single aerosol generation  source. Appropriate correction is required. 
Claim 7 recites, in lines 2-3. “an aerosol generation source” and in line 12 recites  “two of the aerosol generation source “.  It is unclear whether a single aerosol generation source or plurality (at least two) aerosol generation claimed. For examination purpose it is considered as a single aerosol generation  source. Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4 and  6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Cadieux et al. (US 2016/0021934), hereinafter Cadieux, in view of Ichikawa et al. (US 2014/0239908),  hereinafter Ichikawa..



As to claims 1 and 6-7,  Cadieux discloses in figures 1-4 (figure 3 is reproduced below):-

    PNG
    media_image1.png
    346
    763
    media_image1.png
    Greyscale

A power supply [power supply (72); see figure above and see ¶0030] that is able to discharge power to a heating resistor [heating resistor (82) is powered by the battery (72); see ¶0032]  for generating an aerosol from an aerosol generation source; and 
            a control unit  [controller circuitry (16); see ¶0030 and ¶0082] control unit t that is configured to perform control to cause power discharge from the power supply to the heating resistor such that the power supply is not fully-discharged, 
             Cadieux does not disclose explicitly, wherein the control unit controls discharge of the power supply such that an amount of power of the power supply at which to stop discharge of power from the power supply to the heating resistor such that the power supply is not fully-discharged is made to be an amount of power in accordance with a degree of deterioration of the power supply so that an amount of power required to be supplied to the heating resistor, in a state in which charging of the power supply is completed, to consume two of the aerosol generation source that are unused is an amount of power of the power supply that is secured.
             Ichikawa discloses in figure 3, wherein the control unit controls discharge of the power supply such that an amount of power of the power supply at which to stop discharge of power from the power supply to the heating resistor such that the power supply is not fully-discharged is made to be an amount of power in accordance with a degree of deterioration of the power supply so that an amount of power required to be supplied to the heating resistor, in a state in which charging of the power supply is completed, to consume two of the aerosol generation source that are unused is an amount of power of the power supply that is secured [noted that as shown in figure 3 the charging and discharging limit is used to avoid battery over- charging and over-discharging, The battery power supply is not discharged below the Lower limit; see ¶0057].
It would have been obvious to a person having ordinary skill in the art at the time the
invention was made to limit charging and discharging of the battery of Cadieux as taught by
Ichikawa to avoid variation in the SOC of the battery to enhance battery performance.
As to claim 2, Ichikawa discloses in figure 3, wherein the control unit reduces, in accordance with a degree of deterioration of the power supply, the amount of power of the power supply at which to stop the discharge of power from the power supply to the heating resistor [see ¶0053-0057].
        As to claim 3, Ichikawa discloses in figure 3,  wherein the control unit sets the amount of power of the power supply at which to stop discharge of power from the power supply to the heating resistor, in a state in which charging of the power supply is completed, to a first value [SOC upper limit value is considered as a first value] is considered as  in a case where an amount of power required to be supplied to the heating resistor to consume two of the aerosol generation source that are unused cannot be secured [As shown in figure 3 the discharging  limit of the battery is between the SOC charging upper limit value and the SOC lower limit value].
As to claim 4, Ichikawa discloses in figure 3,  wherein the first value is an amount of power of a predetermined ratio of the amount of power of the power supply in a state in which charging of the power supply is completed [noted that the Upper limit value is a ratio of the 100% value of the charging value]  .
Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Cadieux in view of Ichikawa, in view of Olson et al. (US 6,366,809), hereinafter Olson
As to claim 5, Cadieux in combination with Ichikawa discloses all of the claim limitations except, further comprising a plurality of light emitting elements, wherein the control unit changes a number of light emitting elements that are lit among the plurality of light emitting elements between a first case of a state in which the power supply is in a fully charged state or is in a predetermined state in which the remaining amount of power stored in the power supply is less than the amount of power in the fully charged state, and a second case of a state in which the remaining amount of power stored in the power supply is less than the amount of power stored in the power supply in the predetermined state.
        Olson discloses in figures 4-5, further comprising a plurality of light emitting elements, wherein the control unit changes a number of light emitting elements  [figure 5, element 62] that are lit among the plurality of light emitting elements between a first case of a state in which the power supply is in a fully charged state or is in a predetermined state in which the remaining amount of power stored in the power supply is less than the amount of power in the fully charged state, and a second case of a state in which the remaining amount of power stored in the power supply is less than the amount of power stored in the power supply in the predetermined state [noted that Olson discloses in figure 5,a display element (62) with plurality of  light emitting elements to display different colors to show battery status; see Col. 3, lines 21-45).
   It would have been obvious to a person having ordinary skill in the art at the time the invention was made to use plurality of battery status indicators in Cadieux’s apparatus so t ha ta user of the aerosol inhaler can determine the amount of remaining battery capacity by simply looking at the lights. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430. The examiner can normally be reached M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SAMUEL BERHANU/Primary Examiner, Art Unit 2859